Citation Nr: 1040106	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for alcoholism with liver 
damage.

3.  Entitlement to service connection for brain damage with 
tremors, memory loss, and slurred speech.

4.  Entitlement to service connection for heart disease with 
arrhythmia.

5.  Entitlement to service connection for an eye condition with 
cataracts.

6.  Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1968 to 
August 1970.  The Veteran received the Combat Infantry Badge and 
the Bronze Star medal with Valor Device for his service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in August 2010.  A copy of the transcript of this hearing 
has been associated with the claims file.  At the time of the 
hearing, the record was held open for 30 days for the submission 
of additional evidence.  Additional evidence was submitted with a 
waiver of initial consideration by the Agency of Original 
Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

The Board notes that a significant amount of evidence was 
associated with the claims file after the last issued 
supplemental statement of the case.  Upon remand, the AMC/RO is 
directed to review all evidence of record prior to re-
adjudication of the claims.

The Veteran has reported that he had been awarded disability 
benefits from the Social Security Administration (SSA) based on 
disability.  There is no evidence that VA has sought these 
records.  VA has a duty to seek records that SSA possesses.  See 
38 C.F.R. § 3.159(c); see Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Accordingly, the AMC/RO should contact SSA 
and obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including any medical 
records in its possession.  As these records may be relevant to 
all claims in appellate status, all claims are remanded to allow 
for the SSA records to be obtained.

During the pendency of the appeal, the RO has provided the 
Veteran several VA examinations.  After review of the resultant 
examination reports, the Board finds that additional VA 
examinations, addendum, and an opinion is required regarding five 
of the claims to ensure that there is adequate, non-speculative 
evidence of record regarding the questions on appeal.  

Service connection is in effect for posttraumatic stress disorder 
(PTSD).  The Veteran asserts that the disability causes 
alcoholism.  The law has consistently precluded direct service 
connection for alcohol and drug abuse. The Federal Circuit, 
however, has held that there can be service connection for an 
alcohol or drug abuse disability acquired as secondary to, or as 
a symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  There are opinions of 
record regarding this claim.  In a November 2007 VA examination, 
an examiner indicated that an opinion could not be provided 
without resort to speculation, but noted that the Veteran was not 
currently reporting problems with alcohol, and wrote that alcohol 
use pre-dated service.  VA treatment records dated in August 2007 
provide contrasting evidence regarding the amount of alcohol 
consumption, with one treatment record indicating that the 
Veteran had decreased consumption and was drinking four glasses 
of wine a night, while another record indicated that the daily 
consumption was 2/3 glasses of wine.

In an August 2010 VA psychiatric examination, the examiner found 
that the Veteran had alcohol abuse secondary to PTSD, but did not 
indicate review of the claims file.  Thus, there is no evidence 
that the examiner had knowledge of the facts of the Veteran's 
alcohol consumption, to include the varying descriptions of his 
use.  The Board finds that the claims file should be sent to the 
examiner who provided the August 2010 VA PTSD examination to 
allow for her to review of the claims file and provide additional 
rationale for her opinion.  See Nieves-Rodriquez v. Peake, 22 
Vet. App. 295 (2008).  If that examiner is not available, then 
schedule the Veteran for another examination regarding the 
relationship between any alcoholism and his PTSD, if any.  

The Veteran asserts that the complained disabilities of brain 
damage, heart disease with arrhythmia, an eye condition, and 
basal cell carcinoma are attributed to the service-connected 
PTSD.  The Veteran has also made the contention, more 
specifically, that the PTSD caused the heart disease, which 
caused the brain damage, which caused the eye condition with 
cataracts.  The Veteran appears to be making a similar argument 
regarding the basal cell carcinoma.  The Board notes, again, that 
service connection may be established for a disability that is 
caused or aggravated by a service-connected disability.  See 
38 C.F.R. § 3.310.  Although the claims file contains opinions 
regarding the contended connection between PTSD and heart 
disease, the relationship between the other contended 
disabilities have not been addressed.  Further, it appears that 
additional pertinent records may be available.  

In this regard, the Veteran had a cardiac arrest on October 7, 
2002, and this event is central to the Veteran's contentions.  
The Veteran has submitted records from HealthSouth Lakeshore 
Rehabilitation Hospital, but it is unclear that all relevant 
records were obtained, to include the report of cardiac 
catheterization.  The AMC/RO should seek these additional 
records.  Then, the Veteran should be provided a VA examination 
by a cardiologist that thoroughly evaluates the contentions 
regarding secondary service connection.

The Veteran has also asserted that disabilities are due to 
presumed exposure to Agent Orange during his service in the 
Republic of Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  In the 
March 2007 VA psychiatric examination, the examiner wrote under 
prior medical history that the Veteran had surgery for basal cell 
carcinomas and that they were "possibly related to agent 
orange."  Basal cell carcinoma is not among the diseases 
presumed to be due to an herbicide agent.  See 38 C.F.R. §§ 
3.307, 3.309.  This, however, does not prevent the granting of 
service connection with evidence that links the diagnosed 
disability to the presumed exposure.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Although a speculative opinion, the 
Board finds that the March 2007 opinion creates the duty to 
obtain a VA opinion regarding whether the basal cell carcinoma is 
due to the presumed exposure to the herbicide agents.  See 
38 C.F.R. § 3.159.  Upon remand, the AMC/RO should obtain such an 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting 
that he identify, and provide necessary 
authorizations for VA to assist him in 
obtaining, any outstanding records of 
treatment pertinent/relevant to the claims 
in appellate status, to include from the 
HealthSouth Lakeshore Rehabilitation 
Hospital.  Then, copies of all outstanding 
records of VA and non-VA treatment of the 
Veteran for the disabilities in appellate 
status should be obtained and made part of 
the claims file.

2.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA used in 
making its decision(s).

3.  After the development directed in 
paragraphs 1 through 2 is completed, send 
the claims file to the examiner who 
completed the August 2010 VA psychiatric 
examination for an addendum, if that 
examiner is available.  If that examiner is 
not available, schedule the Veteran for 
another mental diseases examination by a 
mental health professional.  

Following a review of the evidence in the 
claims file, to include the November 2007 VA 
psychiatric examination report and VA 
records dated in August 2007 that detail the 
Veteran's alcohol consumption (and, if the 
examiner who examined the Veteran is not 
available, a new examination), the examiner 
is requested to render an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's PTSD 
causes or aggravates an alcohol 
abuse/alcoholism disability?  If so, 
the examiner should fully detail the 
additional disability caused by the 
alcohol abuse/alcoholism disability.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the claim; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
examiner is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate and provide the 
reason that an opinion would be speculative.

4.  After the development directed in 
paragraphs 1 through 2 is completed, the 
Veteran should be afforded an examination 
by a cardiologist to determine the nature 
and etiology of the disorders contended to 
be secondary to his service-connected PTSD.   
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, post- service medical records and 
the statements and testimony presented by 
the appellant in connection with his 
appeal.  Following this review and the 
examination, the examiner is requested to 
provide answers to the following questions:

a)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, that the 
Veteran's PTSD caused or 
aggravated heart disease with 
arrhythmia?  

b)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, that the 
Veteran's PTSD caused or 
aggravated brain damage, or that 
the heart disease with arrhythmia 
caused or aggravated brain 
damage?  If it is found that this 
is at least as likely as not, the 
examiner should specifically 
detail the causation found to 
have occurred. 

c)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, that the 
Veteran's PTSD caused or 
aggravated an eye condition with 
cataracts, or that the heart 
disease with arrhythmia caused or 
aggravated an eye condition with 
cataracts, or that brain damage 
caused or aggravated an eye 
condition with cataracts?  If it 
is found that this is at least as 
likely as not, the examiner 
should specifically detail the 
causation found to have occurred. 

d)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, that the 
Veteran's PTSD caused or 
aggravated basal cell carcinoma, 
or that the heart disease with 
arrhythmia caused or aggravated 
basal cell carcinoma, or that 
brain damage caused or aggravated 
basal cell carcinoma?  If it is 
found that this is at least as 
likely as not, the examiner 
should specifically detail the 
causation found to have occurred. 

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the; less likely weighs against the 
claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
examiner is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate and provide the 
reason that an opinion would be speculative.

5.  After the development directed in 
paragraphs 1 through 2 is completed, the 
AMC/RO should obtain a medical opinion 
regarding whether it at least as likely as 
not (50 percent or greater probability), 
when considering the evidence of record, 
that the Veteran's basal cell carcinoma is 
attributable to presumed exposure to an 
herbicide agent.

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the; less likely weighs against the 
claim.

The clinician is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate and provide the 
reason that an opinion would be speculative.

6.  Thereafter, the claims on appeal must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.  

If any benefit sought on appeal is not 
granted, the Veteran and his representative 
must be provided with a supplemental 
statement of the case, which addresses all 
of the evidence received since the statement 
of the case was issued.  

An appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

